Citation Nr: 1533034	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for right hip disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

5.  Entitlement to a compensable rating for a laceration scar of the right buttock.  


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law

ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from July 1971 to August 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following October 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a July 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran identified that he wished to have a hearing before the Board.  He later changed his request from a Board hearing to an RO hearing.  In May 2011, the Veteran withdrew his request for a hearing.  

With respect to the issues currently on appeal, the Board notes that the RO has correctly considered the Veteran's claim of service connection for PTSD as including any other diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Furthermore, there is no prohibition against a Veteran being service-connected for more than one psychiatric condition; 38 CFR section 4.14 (2014) merely prohibits evaluating the same manifestations under different diagnoses.  With that said, the Board recognizes that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  In the present case, the Veteran's claim for service connection for PTSD is the product of previous final decision in September 2006.  The RO first referenced consideration of the Veteran's diagnosed psychiatric disorders, other than PTSD, in the above noted February 2010 rating decision.  The Veteran has perfected an appeal to this rating decision.  In light of the above, the Board has characterized the Veteran's psychiatric disability claim as encompassing two separate issues, as reflected on the title page.  

Finally, the medical evidence reflects reference to the Veteran suffering from tinnitus.  The Veteran has not filed a claim of service connection for tinnitus.  He did however make a reference to tinnitus in his March 2010 notice of disagreement (NOD), and that the disorder was related to service.  As such, the Board will infer a raised claim for tinnitus.  The issue of service connection for tinnitus is not presently before the Board.  It is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of service connection for an acquired psychiatric disorder other than PTSD, for a right hip disability (on the merits), and for bilateral hearing loss (on the merits); the petition to reopen the claim of service connection for PTSD, as well as a compensable rating for laceration scar of the right buttock, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a September 2006 rating decision, the RO found new and material evidence had not been received to reopen the Veteran's claim of service connection for a right hip disability.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability, and it does raise a reasonable possibility of substantiating the claim.  

3.  By an October 2007 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss and also found new and material evidence had not been received to reopen the Veteran's claim of service connection for left ear hearing loss.  The Veteran was notified of the decision but did not appeal the denial of his claim of service connection for right ear hearing loss, nor did he perfect an appeal with regard to his petition to reopen the claim of service connection for left ear hearing loss.  

4.  Evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for right ear hearing loss and for left ear hearing loss (i.e., bilateral hearing loss) and it does raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  A September 2006 rating decision that denied the Veteran's petition to reopen his claim of service connection for a right hip disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received, and the Veteran's claim of service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  An October 2007 rating decision that denied the Veteran's claim of service connection for right ear hearing loss as well as his petition to reopen his claim of service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).  

4.  New and material evidence has been received, and the Veteran's claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

Right Hip Disability

With respect to the petition to reopen the claim of service connection for a right hip disability, the Veteran's claim was denied in a September 2006 rating decision.  At that time, the RO found no new and material evidence had been received to warrant reopening the Veteran's claim of service connection for a right hip disability.  The Veteran was notified of the decision later in September 2006.  He subsequently submitted a statement in May 2007 noting a wish to reopen his claim.  The Board finds the May 2007 statement does not constitute a notice of disagreement (NOD) as the document cannot reasonably be construed to express disagreement with the September 2006 rating decision or reflect an intent to seek appellate review.  See e.g., Young v. Shinseki, 22 Vet.App. 461, 466 (2009) (finding document was not an NOD because the veteran asked to "reopen" his claim and failed to express disagreement with or even refer to the RO decision).  The Board therefore finds the September 2006 rating decision was not timely appealed by the Veteran and is final.  

The Veteran's petition to reopen his claim for service connection for a right hip disability was again denied in an October 2007 rating decision.  The Veteran appeal that decision and the RO issued a statement of the case (SOC) in August 2008.  In September 2008, the Veteran submitted a statement alleging clear and unmistakable error (CUE) by the RO for not granting service connection for his claimed right hip disability.  (Parenthetically, the RO clarified with the Veteran that his use of the words "clear and unmistakable error" was not necessarily a claim of CUE under 38 C.F.R. § 3.105(a) (2014).)  The Board liberally construes the September 2008 statement as a timely substantive appeal; therefore, the Veteran perfected an appeal to the October 2007 rating decision and the denial of the petition to reopen the claim of service connection for a right hip disability.  

With that said, the Board notes that previous denials of the Veteran's claim for service connection for a right hip disability (to include petitions to reopen) were based on a lack of a right hip disability as well as a lack of any nexus opinion linking a disability to active service.  Evidence currently of record documents X-ray findings of osteophytosis of the right hip in June 2006 as well as clinical findings in March 2007 of right hip bursitis with minimal spurring on X-ray.  The clinical and diagnostic findings associated with the right hip appear to be evidence of a current disability, and do not appear to have been considered in the prior September 2006 rating decision.  In light of a documented motor vehicle accident in service and the apparent trauma to the Veteran's right lower extremity, evidenced by a laceration injury of the right buttock, the Board finds that the evidence of a current disability is sufficiently material to reopen the Veteran's claim of service connection for a right hip disability.  Shade, 24 Vet. App. at 117.  

The Board cannot, at this point, adjudicate the reopened claim of service connection for a right hip disability as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  

Bilateral Hearing Loss

With respect to the petition to reopen the claim of service connection for bilateral hearing loss, the Veteran's claim for left ear hearing loss was denied in an August 1988 rating decision.  The Veteran was notified of that decision in October 1989 but did not appeal.  

In a May 2007 statement the Veteran sought to reopen his claim.  At that time he also sought service connection for right ear hearing loss.  

In an October 2007 rating decision, the RO denied the Veteran's claims.  The Veteran was notified of the RO's decision in November 2007.  The Veteran appealed the RO's decision with respect to his left ear hearing loss only.  In August 2008 the RO issued an SOC.  The Veteran failed to submit a timely VA Form 9 or other evidence that could reasonably be construed as a substantive appeal.  As such, the October 2007 rating decision is final as to the petition to reopen the claim of service connection for left ear hearing loss as well as for service connection for right ear hearing loss.  

In March 2009, the Veteran sought to reopen his claim for bilateral hearing loss.  

In April 2009, the RO received a favorable medical opinion from a private audiologist linking the Veteran's bilateral hearing loss to active service.  The opinion was dated in October 2008.  

The previous denials of the Veteran's claims for left ear hearing loss and for right ear hearing loss were based on the lack of a nexus opinion linking the Veteran's hearing loss to his period of service.  In this regard, the Board notes that the Veteran's service entrance audiogram identified a pre-existing hearing impairment in the left ear.  The October 2008 private medical opinion is favorable evidence that was not considered in the prior October 2007 final rating decision.  In light of this fact, the Board finds the evidence new and sufficiently material to reopen the Veteran's claim of service connection for bilateral hearing loss.  Shade, 24 Vet. App. at 117.  

The Board cannot, at this point, adjudicate the reopened claim of service connection for bilateral hearing loss as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability is reopened; to that limited extent, the appeal of this issue is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to that limited extent, the appeal of this issue is granted.  


REMAND

Right Hip Disability

In a March 2006 VA examination report, the examiner commented that a right hip condition was not found.  This was apparently in part due to a negative right hip X-ray in July 2004.  Likewise, the examiner commented that the Veteran had not complained of a right hip injury in service following a motor vehicle accident at that time, and that problems with the right hip did not apparently begin until 1979.  Otherwise, as discussed above, the evidence of record documents X-ray evidence of osteophytosis of the right hip in June 2006 as well as clinical findings in March 2007 of right hip bursitis with minimal spurring on X-ray.  

In light of the Veteran's motor vehicle accident in service, and the apparent trauma to the right side of his lower body (as evidenced by treatment for a laceration at the upper right buttock), it would be helpful to the Board if the Veteran was provided a VA examination and the examiner identify any current right hip disability and its relationship, if any, to the Veteran's active service.  

Bilateral Hearing Loss

During a service entrance examination in June 1971, on audiological testing, puretone thresholds, in decibels, were as follows 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25 dB
15 dB
5 dB
5 dB
10 dB
Left Ear
35 dB
25 dB
20 dB
25 dB
35 dB

In the entrance examination, the Veteran was noted to have defective hearing which was NCD (not considered disabling).  He was given an H-2 profile.  During a service separation examination in August 1976, on audiological testing, puretone thresholds, in decibels, were as follows   


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 dB
15 dB
10 dB
15
20 dB
Left Ear
40 dB
30 dB
30 dB
25
35 dB

In an August 2007 VA audiological examination, the examiner noted that there had been no significant hearing threshold shift during active service.  She also reported the Veteran's history of hearing difficulties in the left ear beginning in childhood.  The Veteran reported having a history of recurrent ear infections in the left ear, as well as experiencing both occupational and recreational noise exposure.  Following audiological testing, which revealed low-normal to mild sensorineural hearing loss (500 Hz to 4000 Hz) bilaterally, the examiner opined that hearing loss was not caused by or a result of military noise exposure.  The examiner did not comment on the issue of aggravation of the Veteran's pre-existing left ear hearing impairment noted at service entrance.  

In an October 2008 statement a private audiologist commented:

I reviewed the [STRs] that were made available to me and found the [Veteran] experienced borderline to mild hearing loss in the left ear when he entered the service in 1971.  Testing upon separation from service revealed a decrease in hearing threshold levels, with a significant threshold shift in both the right and left ears at certain frequencies (10 dB or more).  

[The Veteran] reported that he has not been exposed to excessive noise levels from recreational activities.  Based on my interview . . . his description of noise exposure while in the military and lack of excessive recreational noise exposure, I feel it is as likely as not that his hearing loss . . . was caused by or contributed to by noise exposure from aircraft engines while in the military.  

The Veteran again underwent a VA audiological examination in August 2012.  The examiner commented that she had reviewed the Veteran's STRs and the October 2008 statement from the private audiologist.  In particular, the examiner noted:

[The private audiologist] indicated that [the Veteran's] current hearing loss was "at least as likely as not" related to military noise exposure due to his "lack of excessive recreational noise exposure"; however, veteran does report excessive recreational noise exposure without the use of hearing protection.  

[STRs] documented normal hearing in the right ear and a hearing loss in the left ear on the enlistment physical and on the discharge physical with no significant change in hearing thresholds.  Therefore, the current hearing loss was not a result from noise exposure incurred during military service.  

The Board notes that the puretone threshold shifts, based on the Veteran's entrance and separation audiological examinations, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
-5 dB
  0 dB
+5 dB
+10 dB
+10 dB
Left Ear
+5 dB
+5 dB
+10 dB
     0 dB
     0 dB

Both VA audiologists have identified a lack of significant shift in puretone thresholds in service.  The October 2008 private audiologist has, on the other hand, found a significant shift in puretone thresholds.  All three nexus medical opinions concerning the etiology of the Veteran's hearing loss appear based, in part, on whether there was or was not a significant puretone threshold shift during service.  None of the opinions provide a medical basis or cite to medical authority in support of their conclusion.  The Board also notes that none of the audiologists (VA or private) have specifically addressed the issue of aggravation of the Veteran's pre-existing hearing impairment of the left ear.  The above noted puretone threshold shift at 500-2000 Hertz in the left ear would appear to be evidence of a worsening of the pre-existing hearing impairment associated with the left ear.  Otherwise, Veteran's reported "recreational noise exposure" appears to be an issue that needs further clarification and consideration.  In his March 2010 NOD, the Veteran challenged the assessment of the August 2012 VA audiologist regarding the extent of his recreational noise exposure.  The Veteran commented:

To set the record straight, I occasionally helped my dad with mowing lawns during the summertime and the decibel level of the lawnmowers was most likely less than 90 dB.  With regard to the hunting, I hunted for rabbits during the wintertime on an occasional basis (2-3 times during this season), not all the time! 

In light of the evidentiary discussion, above, to include the Veteran's reported history concerning his recreational noise exposure, it would be helpful to the Board if the Veteran was provided an additional VA audiological examination.  At that time, the VA examiner should addressed whether the puretone threshold shift in the Veteran's hearing during service was or was not significant and in doing so provide appropriate rational for his or her opinion.  Additionally, the examiner should comment on whether the evidence supports that the Veteran's pre-existing left ear hearing impairment was aggravated by active service, as well as comment on the effect of recreational and occupational noise exposure (as reported by the Veteran), on the Veteran's current hearing impairment.  

Psychiatric Disorder/PTSD

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, which includes a petition to reopen a claim for PTSD, the Board notes that the Veteran's VA C&P psychiatric examinations have not identified him as suffering from PTSD but from depression.  The Veteran originally argued that he had PTSD related to non-combat related stressor incidents in Thailand.  However, the Veteran stopped making arguments related to those stressors and thereafter began arguing that he had PTSD related to his in-service motor vehicle accident.  The stressor incidents, other than the motor vehicle accident, have not been verified.  The Board notes that VA treatment notes reference PTSD and the Veteran's participation in therapy group sessions.  However, none of these records reflect formal psychological testing to determine if in fact the Veteran did have PTSD. 

In a report of August 2009 VA opinion, the examiner noted his review of the claims file.  He indicated that the Veteran had undergone a number of psychiatric interviews and that he was predominantly found to suffer from depression with a history of polysubstance abuse.  The examiner opined that the "preponderance of the evidence" indicated that the Veteran did not have PTSD.  In so finding, the examiner noted that the Veteran had originally claimed PTSD related to certain alleged stressors, but was now claiming PTSD due to an in-service motor vehicle accident.  He indicated that there was a high index of suspicion concerning a diagnosis of PTSD in cases where the described stressor appeared to vary over the course of time.  

In a report of December 2009 VA PTSD examination, the examiner noted that the Veteran did not meet the criteria for PTSD.  In particular, it was noted that while the Veteran's in-service motor vehicle accident did meet the DSM-IV stressor criteria, the Veteran had not identified any stressor event that was particularly traumatic nor was there persistent re-experiencing of any traumatic event.  The examiner noted that no "trauma exposure testing" was conducted.  He diagnosed the Veteran with depression and that it was more likely than not that the Veteran's medical problems contributed to his depression.  The examiner also commented:

Other than the pain and its related discomfort, there does not appear to be any significant psychiatric sequelae from the [in-service motor vehicle] accident.  Given the extensive drug use history that preceded his accident, he more likely than not has maladaptive coping skills that at least as likely as not contribute to his depressive symptomatology.  

Otherwise, the examiner reported that he could not comment on the extent the Veteran's in-service automobile accident contributed to the depressive symptomatology without resorting to speculation.  In so noting, the examiner indicated that the Veteran's pain, which could cause or worsen depression, was multifactorial.  Otherwise, he could not comment on the extent a car wreck close to 30 years ago contributed to the Veteran's pain.  

In August 2013, an additional VA psychiatric examination was undertaken.  The Veteran was diagnosed with a depressive disorder associated with periods of depressed mood, social isolation, disruption in sleep, and bouts of crying.  The Veteran reported to the examiner that he had dreams about a person on guard duty in Thailand being injured or killed, as well as a military officer being shot in the back of the head.  The examiner commented that the Veteran's diagnosis of depressive disorder was consistent with his medical records and past diagnosis.  Otherwise, there was not enough evidence to suggest that the depression was directly associated with the Veteran's service-connected left shoulder disability.  In this regard, the examiner commented that the Veteran was asked several times what triggered his depression and the Veteran did not identify his left shoulder injury as a trigger.  Instead, the Veteran identified past losses of his parents, brother, and daughter as triggers along with his general frustration with the VA.  The examiner added:

In general, [the Veteran's] depression appears to be linked to several difficulties, such as loss of family, stress, medical problems and are [sic] not likely to be caused solely by his left shoulder injury.  

In this case, it would be helpful to the Board if the Veteran was provided an additional VA psychiatric examination.  The examiners in previous VA examinations, as noted above, have reported that the Veteran's physical disabilities appear to cause or aggravate his diagnosed depression.  Following a current examination of the Veteran, the VA examiner should provide a nexus opinion concerning the etiology of the Veteran's depression and its relationship to the Veteran's service-connected disabilities, which, besides the left shoulder, now includes prostate cancer, diabetic nephropathy, and diabetes mellitus with erectile dysfunction.  The Board is interested in a more definitive nexus opinion that either identifies or rules out the Veteran's service-connected disabilities as contributing factors in the Veteran's psychiatric illness.  

Otherwise, the Board will defer the petition to reopen the claim of service connection for PTSD pending the above development.  

Laceration Scar

The Veteran's claim for an increased rating was received in March 2009.  The Veteran has complained of hypoesthesia on the medial border of the laceration scar.  In his March 2010 NOD, the Veteran reported the following:

The laceration scar on my right buttocks is not painful and tender, per se.  However, there is significant numbness in that area, which precludes any type of feeling, be it sharp or dull when the scar area is touched.  Additionally, there is sharp pain that radiates out from the site of the scar.  In short, there is no pain when the scar is touched but there is sharp pain with movement as the scar tissue pulls with any kind of movement.  

(Parenthetically, hypoesthesia is defined as a dysesthesia consisting of abnormally decreased sensitivity, particularly to touch.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 914 (31st ed. 2007).)

The Board's review of the Veteran's outpatient treatment records during the appeal period does not reflect any complaints or findings related to the laceration scar.  

In June 2009 the Veteran underwent a VA scars examination.  The examiner noted the Veteran's complaint of hypoesthesia around the border of the scar, and also noted that there were no limitations as a result of scar on routine daily activities or employment.  Otherwise, the examiner noted that the scar was 6 centimeters (cm) in length and superficial, was not painful, was not deep, and lacked skin breakdown.  The examiner's diagnosis was the following:

Scar right buttock, well healed, with mild hypoesthesia along its medial border extending approximately one inch.  

The Veteran's scar was again examined in August 2012.  The examiner noted that he had reviewed the claims folder.  On examination, the scar was noted to be linear and 6 centimeters in length and not to result in limitation of function or ability to work.  The examiner commented the following:

Well healed scar that was difficult to find (veteran had difficulty locating the scar).  No keloid, no tissue loss, no adherence.  No tenderness with palpation, no induration, erythema or skin breakdown.  

The Board likewise notes that VA scar examinations prior to the appeal period, in particular, in April 2002 and March 2006, report similar findings as the VA examination in July 2009 and August 2012.  In particular, in March 2006, a VA examiner noted the following:

3 [centimeter] by 1 [centimeter] well healed superficial, non adhered, non-tender scar upper right buttocks.  Does not limit joint function.  

The Board notes that a compensable rating does not appear to be warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800-02, or 7804 (Schedule of ratings-skin).  As reflected by the evidence, above, the Veteran's laceration scar is not painful or deep, is stable, is superficial, and is linear.  

Otherwise, under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars are to be rated under an appropriate diagnostic code on the basis of disabling effects not considered in a rating provided under Diagnostic Codes 7800-02, or 7804.  The loss of sensitivity at the scar site is best evaluated as peripheral nerve injury under 38 C.F.R. § 4.124a (2014).  As noted above, the Veteran alleges that he experiences radiating pain from the right buttock scar site when he moves.  The Veteran's allegation of radiating pain is not necessarily supported by the clinical evidence.  As noted above, both the Veteran and the examiner had problems locating the scar on examination in August 2012.  It seems questionable that a scar that is difficult to locate or visualize and that is linear, superficial, and lacking any underlying tissue loss could cause radiating pain as described by the Veteran.  Also, the Veteran was not noted in the August 2012 VA scars examination to complain of those symptoms.  Otherwise, the clinical evidence does not show the Veteran's hypoesthesia to be otherwise disabling nor result in lost or impaired function.  

Nonetheless, in light of the above remands for the development requested, it would be helpful to the Board if the Veteran was provided an additional VA scars examination.  At that time, the examiner can specifically addressed the Veteran's complaint and whether the clinical findings associated with the laceration scar support the Veteran's allegation of radiating pain from the scar site.  

Additional Development

The Board notes that the Veteran was awarded Social Security Administration (SSA) disability benefits in the year 2000.  Of record are the SSA decision and a listing of the evidence considered by SSA.  In light of the above development, the RO should additionally request that SSA provide any available records associated with the Veteran's current SSA disability award.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right hip, hearing loss, psychiatric disorder, or laceration scar.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated to August 2013.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Contact the SSA directly and request copies of all pertinent information considered in awarding the Veteran SSA disability benefits.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records.  See 38 C.F.R. § 3.159(e).  (Parenthetically, the Board notes that currently of record are the SSA award decision and a listing of the evidence considered by SSA.  These records appear to have been submitted by the Veteran.)  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for appropriate VA examinations related to his claims for service connection for a right hip disability, for bilateral hearing loss, for a psychiatric disability, as well as a compensable rating for his service-connected laceration scar.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

The Veteran's electronic claims folders (Virtual VA and VBMS) must be made available to and be reviewed by each examiner in conjunction with the examination, to include the Veteran's service treatment records.  Any testing deemed necessary should be performed.  All pertinent pathology should be annotated in the evaluation report.  

Right Hip

VA treatment records document a June 2006 X-ray which identified osteophytosis of the right hip.  A March 2007 VA treatment record noted a diagnosis of right hip bursitis with X-ray evidence of spurring.  The Veteran's service treatment records reflect that he was involved in a motor vehicle accident in service that resulted in possible right lower extremity trauma as evidenced by a laceration of the right buttock.  No complaints from the Veteran about his right hip were apparently made in service.  

For any right hip disability diagnosed on examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right hip disability had its clinical onset during service or is otherwise related to service.   The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Bilateral Hearing Loss

Service treatment records reflect that on audiology testing at service entrance in June 1971, the Veteran was identified as having hearing impairment in the left ear.  He was given an H-2 profile.  The Veteran's service separation audiogram in August 1976 appears to show a puretone threshold shift in the 5 to 10 dB range at certain frequencies.  Post-service VA audiological examinations in August 2007 and July 2009 identify a lack of significant shift in puretone thresholds in service.  An October 2008 statement from a private audiologist notes that there was a significant shift in puretone thresholds.  The opinions of the audiologists (VA and private) regarding the significance of the threshold shift lack any explanation or rationale.  Otherwise, neither VA audiologists found any post-service hearing loss as being related to service.  The private audiologist, in her October 2008 statement, did find a connection.  None of the audiologists specifically addressed the issue of aggravation regarding the Veteran's pre-existing hearing impairment of the left ear.  

Associated with any hearing loss diagnosed on audiological examination, the examiner should answer the following questions:  

a.  Do the Veteran's service entrance and separation audiograms reflect a significant shift in puretone thresholds?  The examiner's answer should include an explanation of what is considered a "significant shift" and why the October 2008 private audiologist identified that a significant shift had occurred.  

b.  What effect, if any, did the Veteran's reported post-service occupational and recreational noise exposure contribute to any currently diagnosed hearing loss, as compared to his report of noise exposure in service?  

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right ear hearing impairment had its clinical onset during service or is otherwise related to service?  

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing hearing impairment in his left ear, noted at service entrance in June 1971, was aggravated by service.  (Aggravation, for purposes of the examiner's opinion, is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond any natural progression.)

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Laceration Scar

Current findings should be made with regard to the service-connected laceration scar of the right buttock.  The examiner should address the Veteran's contention that there is sharp pain that radiates out from the site of the scar when he moves, notwithstanding that there is no pain on palpation of the scar site.  It would be helpful to the Board if the examiner comment on whether the Veteran's complaint of radiating pain from the scar site is consistent with the clinical findings made on examination.  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Psychiatric Disorder/PTSD

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  

The relevant VA examinations dated in August 2009, December 2009, and August 2013 should be reviewed as well as the Veteran's VA outpatient treatment reports which reference PTSD.  After reviewing all pertinent records associated with the electronic file (Virtual VA and VBMS) and conducting an evaluation of the Veteran, the examiner is requested to provide answers to the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  The Veteran's service treatment records document an in-service motor vehicle accident.  The Veteran most recently has claimed that he has PTSD as a result of the accident.   
   
b.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous references to PTSD associated with those VA treatment notes.  
   
c.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed psychiatric disorder (e.g., depression, anxiety, etc.) is related to or had its onset during military service.  
   
The examiner should also opine as to whether it is at least as likely as not any diagnosed psychiatric disorder is proximately due to or aggravated by the Veteran's service-connected medical disabilities (individually or in the aggregate), to include as a result of pain.  (Aggravation, for purposes of the examiner's opinion, is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond any natural progression.)
   
If it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, all signs and symptoms are to be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal.  If the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


